Citation Nr: 0503772	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, including strain.

2.  Entitlement to service connection for a lumbosacral spine 
disability, including residuals of a discectomy of the 
lumbosacral spine with degenerative changes, claimed as a 
back condition.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.  It also appears he had a period of Reserve duty from 
January 1972 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied a claim of entitlement to service 
connection for a back condition and found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for cervical strain since 
last denied in an unappealed October 1980 VARO rating 
decision.  The veteran filed an appeal.

In a December 2003 decision, the Board reopened the claim of 
entitlement to service connection for a cervical spine 
disability, and denied service connection for a cervical 
spine disability on a de novo basis.  Also, the Board denied 
entitlement to service connection for a lumbosacral spine 
disability.  Additionally, the Board granted an increased 
rating for headaches from 10 percent to 30 percent disabling.  

The veteran subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (CAVC).

In an October 2004 Order, the CAVC vacated that part of the 
December 2003 decision wherein the Board denied the veteran's 
claims of entitlement to service connection for a cervical 
spine disability on a de novo basis and entitlement to 
service connection for a lumbosacral spine disability.  The 
issue of entitlement to an increased rating for headaches was 
dismissed.  


The issue of entitlement to service connection for a cervical 
spine disability on a de novo basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The record contains competent medical evidence showing that 
the veteran's current lumbosacral spine disability including 
residuals of a discectomy of the lumbosacral spine with 
degenerative changes may not be completely dissociated from a 
back injury in active duty.  


CONCLUSION OF LAW

A chronic lumbosacral spine disability including residuals of 
a discectomy of the lumbosacral spine with degenerative 
changes was incurred in active duty.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West. 2002); 38 C.F.R. §§  3.102, 3.303(d), 4.3 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from August 1967 to May 
1971.  It also appears he had a period of Reserve duty from 
January 1972 to September 1977.  His awards and decorations 
include the Vietnam Service and Campaign Medals.  

The veteran's pertinent service medical records indicate that 
he was seen for low back pain due to a motor vehicle accident 
in April 1970.  X-rays were within normal limits.  The 
veteran's May 1971 separation examination was negative.  A 
March 1977 examination from the veteran's reserve period of 
service also evaluated the veteran's spine as normal.  (The 
record shows that service-connection has been established for 
a chronic headache disorder associated with an apparent 
whiplash injury due to an automobile accident in active 
duty.) 

An August 1980 postservice VA general medical examination was 
silent for a low back disability.  

Private medical records dated in 1984 from the Winter Park 
Memorial Hospital refer to a herniated disc of L5-S1 on the 
left.  

Additional medical records from Winter Park Hospital dated in 
1989 indicated the veteran had low back pain.  X-rays of the 
lumbar spine were read as normal.

Records from the Florida Hospital show the veteran was 
diagnosed with a herniated disc of L5-S1, right, in January 
1990.  Private medical records from Dr. H.A.D. indicate the 
veteran underwent back surgery for a herniated and extruded 
disc at L3/L4 of the right lateral and central in December 
1998.  An associated radiology report showed multilevel facet 
degeneration and degenerative disc disease.  

Treatment notes from Dr. V.T.B. dated in November 2001 
indicate the veteran had three previous back surgeries. 
Office notes also indicate the veteran complained of aching 
pains, numbness, and tingling.  A December 2001 entry 
indicates the veteran had degenerative disease in his back 
associated with osteoarthritis, which led to spinal stenosis.  

A February 2001 MRI shows the veteran had hypertrophic 
changes of the facet joints at L2-3 through L4-5 causing or 
compounding relative mild degrees of spinal stenosis and 
degeneration and desiccation of the L2-3, L3-4 and L5-S1 
discs.

The veteran presented testimony before the local Decision 
Review Officer in November 2002.  The veteran testified that 
he was rear-ended by a truck during his active duty service 
in Vietnam.  The veteran stated this injury resulted in his 
back surgeries, the first being in 1984.

In support of his claim, the veteran submitted a November 
2002 statement from Dr. V.T.B. which indicated that he 
reviewed the veteran's claims file.  Dr. V.T.B. opined, "[i]t 
is impossible for me to make a clear-cut statement within a 
reasonable degree of medical probability that the herniated 
discs which occurred in your low back did indeed result from 
the accident in Vietnam."  

Private medical records from the Southern Neurologic Spinal 
Institute dated in April 2003 indicate the veteran reported 
his motor vehicle accident in 1970. Extensive disc disease 
was also noted.  VA outpatient treatment records dated 
between November 2002 and June 2003 show the veteran 
complained of back pain.

The veteran submitted a June 2003 statement from Dr. D.C.L., 
of the Southern Spinal Neurologic Institute.  Dr. D.C.L., 
noted he reviewed all the veteran's VA files and examined the 
veteran's back and was of the opinion that the veteran's 
current back problems were more likely than not to have been 
caused by the automobile accident in Vietnam.


Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Service Connection for a Lumbosacral Spine Disability

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The Board notes that the evidence of 
record provides an adequate basis upon which to consider the 
issue on appeal.  Remanding this case for additional 
development would only cause needless delay in adjudicating 
his claim.  

The veteran contends that he is entitled to service 
connection for a back condition. Specifically, he contends 
that he injured his back during a motor vehicle accident 
during his period of active service in Vietnam.  The veteran 
further contends that the aforementioned accident resulted in 
a discectomy of the lumbosacral spine with arthritic changes.

The established facts of this case show that the veteran was 
treated for a low back injury incurred in a motor vehicle 
accident in Vietnam in April 1970.  Service connection has 
been established for a headache disorder incurred as part of 
a significant whiplash injury due to the inservice motor 
vehicle accident.  

The postservice private and VA medical records dating from 
approximately the mid 1980's refer to the presence of a 
lumbosacral spine disability, variously diagnosed, including 
residuals of a discectomy of the lumbosacral spine with 
degenerative changes.

Other pertinent medical evidence of record consists of two 
private medical statements.  In a November 2002 statement, 
Dr. V.T.B., indicated that he reviewed the veteran's claims 
file and concluded that it was impossible for him to make a 
clear-cut statement within a reasonable degree of probability 
that the veteran's herniated discs of the low back were the 
result of an accident in Vietnam.  

In a June 2003 statement D.C.L., M.D., noted examining the 
veteran and reviewing the veteran's claims file.  D.C.L., 
M.D., opined that the veteran's current back problems were 
more likely than not to have been caused by the automobile 
accident in Vietnam.

The Board notes that when all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
view of the relative equipoise nature of the competent 
medical evidence, the Board concludes that the benefit of the 
doubt must be given to the veteran.  As it currently stands, 
the veteran's current lumbosacral spine disability, variously 
diagnosed, may not be completely dissociated from his motor 
vehicle accident in active duty.  

Accordingly, the grant of service-connection for a 
lumbosacral spine disability, including residuals of a 
discectomy of the lumbosacral spine with degenerative changes 
is warranted.


ORDER

Service-connection for a lumbosacral spine disability, 
including residuals of a discectomy of the lumbosacral spine 
with degenerative changes is warranted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for a cervical spine disability remains 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  In this regard, the veteran should be 
afforded a comprehensive VA orthopedic examination with 
benefit of review of the veteran's claims file, in order to 
determine the nature, extent of severity, etiology and date 
of approximate onset of any identifiable underlying chronic 
cervical spine disability.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The veteran should be afforded a VA 
special orthopedic examination by a 
specialist in orthopedics, including on a 
fee basis, if necessary, for the purpose 
of determining the nature, extent of 
severity, etiology and date of 
approximate onset of any current cervical 
spine disability, including cervical 
strain.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering the requested 
opinion.  

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(that  is, 50 percent or greater chance) 
that the veteran's current cervical spine 
disability, however diagnosed, including 
cervical strain is related to the 
cervical spine disability noted in active 
service.  Medical certainty in this 
conclusion is not necessary.  Any opinion 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
report and required opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West , 11 
Vet. App. 268 (1998). 

4.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issue of entitlement 
to service connection for a cervical 
spine disability, including cervical 
strain should be formally adjudicated on 
a de novo basis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  

The veteran need take no action until he is notified by the 
VBA AMC; however, he is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of his claim for service 
connection for a cervical spine disability.  38 C.F.R.  3.655 
(2004).



	                     
______________________________________________
	WARREN W. RICE, JR. 	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


